department of the treasury internal_revenue_service washington d c way zo ep lats set tax_exempt_and_government_entities_division u i l legend taxpayer a company n ira x amountd form f dear this is in response to your letter dated date as supplemented by correspondence dated date date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal revenue cede the code the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer a maintained ira x with company n on taxpayer a executed form f company n’s ira distribution form indicating that she desired to receive a distribution from ira x information contained on form f as submitted with this ruling_request indicate that taxpayer a is over age ye that federal income taxes should not be withheld from the ira distribution that the ira distribution will be re-invested and that the ira distribution would be made on demand pursuant to form n on demand means that the ra satristhewenenntonnses owner will notify the financial consultant when a cash distribution is desired taxpayer a checked and initialed the on demand option with respect thé distribution from ira x on taxpayer a received a check in the amount of amount d from company n even though she had not given company n a date as to when she desired to receive the distribution from ira x as was stipulated on her executed form f from taxpayer a worked with representatives of company n to correct the distribution during this period taxpayer a states that she was informed by representatives of company n that she should keep the check until company n completed its review of the matter in that it considered the matter closed company n reissued a check dated taxpayer a received a letter from company n indicating through _ to taxpayer a in the amount of amount d since the original check received in had not been cashed by taxpayer a _ taxpayer a’s request for a waiver of the 60-day rollover requirement was made shortly after company n made its final_decision with respect to the distribution from ira x taxpayer a has not cashed either check she received from company n based upon the above facts and representation taxpayer a requests that the service waive the 60-day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or l i the entire amount received including money and any other ii property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed ang the time elapsed since the distribution occurred the information submitted by taxpayer a indicates that she did complete form f to initiate a distribution from ira x and that her intent was to re-invest such distribution form f as completed by taxpayer a also indicates that she would contact the financial consultant as to when the distribution from ira x was to be made in spite of taxpayer a’s instructions on form f company n made a distribution of amount d to taxpayer a in from to taxpayer a attempted to resolve this matter with company n during this period taxpayer a asserts that she was advised by company n to keep the check until the distribution matter was resolved the check in the amount of amount d is in taxpayer a’s possession and she has not cashed or l l hrkrakrkeirheaerkeeereire otherwise negotiated the check taxpayer a’s request for a waiver of the 60-day rollover requirement was made shortly after company n decided that it could not correct the distribution therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of sixty days from the issuance of this ruling letter to contribute amount d into an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution this amount will be considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by code sec_401 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact se t ep ra t2 sincerely yours joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intension to disclose
